      Case 5:03-cr-00084-VAP Document 1811 Filed 09/03/19 Page 1 of 5 Page ID #:5178

Gr,ORGE WILLI~MS
Reg. #30152-112
United States Penitentiary
P.O. Box 3900
Adelanto, CA 92301
Petitioner in fro se
                        UNITED STATES RISTRIGT COURT

                      CENfiRAL DISTRICT OF CALIFORNIA

G~QRGE WILLIAMS,                      )

         Defendant-Petitioner,        )   Case No. 5:03-CR-OOfl8~-VAP-24

vs.                                   )   PETITION FOR WRiT ~F HABEAS CORPUS
                                          PURSiJANT TD 28 0.S.C. § 2241 OR FOR
                                          ANY RELIEF SUBMITTED PRO SE
U NITED STATES OF AMERICA,

         Plaintiff-Respondent.        ~


       PJ.ease take notice the undersigned, ire pro se, hereby moves this

court to vacate pe~iti4ner's life sentence for violation of 21 U.S.C.

§ 846/S41(a}(1) and resentence petitioner to 25 years pursuant to the
provisions of the First Step Act of 2018. [CR-1193/1194]

                                      .7URISDICTI~N

       Jc~risdic~ion is invoked pursuant to 28 U.S.C. § 2241, or such other

relief the court grants under liberal incarcerated pleadings consisCenr

with the Fist Step Act of 2418, Section 401 et. seq.

                                 STATEMENT OF FACTS

        On January 17th, 200£x, petitioner was sentenced to life in prison

for violation o~ 21 U.S.C, § 84b & 5 $~1 with two pxior drug convictions
under Z1 U.S.C. ~ 851. Pe~i~ioner his remained in             continuous    custody

since that time. Because the First Step Act of 20.8 requires a ZS year

1/   Pursuant to Haines v. Kerner, 404 U.S. 519 (1972), petitioner, in
pro se, seeks retroactive app cation of the First Step Act of 2018 ender
due process and equal protection of the 5th and 9th Amendments.

MEMORANDUM OF LAW                               RE: 2$ U.S.C. § 221 Habeas Corpus

                                  -         1
  Case 5:03-cr-00084-VAP Document 1811 Filed 09/03/19 Page 2 of 5 Page ID #:5179



sentence in lieu of a mandatory li€e sentence based an two prior drug

convictions, Congress has overruled 21 U.S.C. § $51 penalty enhancements

that mandated a life sentence with Cwo privy drug convictions as in

pet~tianer`s case. A reading of the Act is clear:
       Pursuant to the First Step Act of 2018 intent, or a life
       sentence, the Act reads
         Section 401 ... (2) section 401 b)(1)- 21 USC 841(b)(1) -
         (A) Subparagraph ~a} in clause viii), (i}, striking 'if
         any person commis such a violation after two prior felony
         convictions fog drug offenses which have become final ....
         such a person sha1~ be sentenced to a mandatory life sent-
         ence."` (see) U.S.S.G. 5G1.1(c)

     'The requirement of equal protection compels vacation of the life

sentence imposed on January 17th, .2006 in federal court. Standing
rules and principals hold when law changes are not incorporated with

a provision of Tirle 1 U.S.C. Section 109 that specifically states

the previousily zmposed Law remains unchanged, then tha previously
imposed act becomes [voided].       The "Act" does not include language

saving petiCioner's life sentence. As such, it is retroactive and

requires vacation a~ petitioner`s life sentence. United States v.
                                                             (1994},
Santos, S53 U.S. 5~? {2008}; U.S. v, Granderson, 511 U.S. 39
     A no~eworth~~ poi.nti of law sCa~es the presumption of        r@~I'fl8C~11~+I~}~


applies when pret~iousl}r imposed punishments are repealed. (See)

ECaiser Aluminum 3~ Chemica3. Corpora~i.on r~r. Bonjorno, X94 U.S. 827,

839-841. n. 1 (1990} {Scalia, J. concurring)         It is Slack Letter law

that on principles     a preuiouslyr imposed ruling is ouerrid~n, that
                                                                    onlyr
prey►iousl~r imposed law's penaLtSr cannot stand an}► longer. The
W8)r a preti►iouslZr o<<erruled law remains in effect is it
                                                            specificallSr

holds it is Co remain in effect. Absent an~r holding to preser~►e the


MEMORANDUM OF LAW                      RE: :28 U.S.C. § 2241 Habeas Corpus

                                        2     -
   Case 5:03-cr-00084-VAP Document 1811 Filed 09/03/19 Page 3 of 5 Page ID #:5180


 now archaic Iife sentencing law df 2S U.S.G. 5 851,          pe~itivner's
 sentence mush be reduced to 25 yrears, Tt is emphasized that the

 newly+ implemenfied "Act", in Section 401, did not state the change

 was nod retroacti~~e. zt would be a judicial farce to implement a

law change c~acating life sentences under 21 U.S.C. § 857. and ~o then
ignore the basis of the law change itself as noC retroac~~.~Te. Simpler

 put, one cannot hac~~ indeitcall~r situated criminal de~'endants with
                                                                       the
identical criminal records where on+e is released after 25 }►ears and
                                                                       the
o ther is nee►er released but mush die incarcerated for what the legal

charge in the ].aw has uo~.ded. The essence of the First Step Act o~ 201.8

has now repealed is a Life sentence based upon two prior canc►ictions

f or dzug offenses. The Fifth and Ninth Amendments to the United States

Constitution commands reduction of petitioner's life sentence under the

sole purpose aE the First Step Act of 2018. To release a contricted

indi~~idual with two prior drug cvn~~~.ctions aftex serving 25 yrears. end

again, there is now prac►ision o~ the "Act" that states it i.s not to be

applied retroacti<<el~r. It's meaning 3.s to not keep drug offenders in

prison until death o~►ercvmes them. (accord) S~uax~t u. Khan, 78 U.S. 493

{1~i70) [remedial statutes should be construed liberall}r tv carr}► out

the purpose o~ the enactment].

     Thus, ~o be consistent with (;otagrassional s~atutvr}r and legislative

intentions, the First Step AcC of 2 18 is intended ~o ha~►e immediate
effect to oE~ercome the barbarzc 21 [➢.5.~. § X51 two prior mandator}r

life sentences.

     Petitioner respectit,~elyr mop+es this court Co that end under the
entire legal intent of the '"Act" which abolished § ~51's extremel~T

brutal mandator}r Life sentences.
                                              RE: 21 U.S.(;. § 2241 Habeas Corpus
~JEMORANDUM DF LAW
                                          3
Case 5:03-cr-00084-VAP Document 1811 Filed 09/03/19 Page 4 of 5 Page ID #:5181



                             Go~~~us~vN

     For the foregoing reasons, the life sentence should be uaca~ed

and a twent~r-fi4~e gear sentence imposed.


                                           Respectfully► submitted,




Bate: August   ~7, ~oi9                            ,~        '
                                           GEOR E IL IAMS
                                           Reg. 30152-].12
                                           United S~aees Penitentiar}r
                                           P.D. Box 3904
                                           Adelan~o, GA 923Q1
                                           Pe~i~ioner in pre se

                              VERIFICATION


     I certif}+ and execute the foregoing Co be true under penalt}t
o f perjure pursuant to 28 U.S.C. § 1746 in pro se.

                                           Respectfull~~ submitted,


Date: August ~ 2019                        ~.~-~~~,~_l~~/~~-nom
                                           GEORGE/WILLIAMS
                                           Reg. '~30152~112
                                           United States Peni~entiarsr
                                           P.O. Box 3900
                                           Adelanto, (~A 923Q1
                                           Petitioner in pro se

//

//




MEMORANDUM OF LAW                      RE: 28 U.S.Q. § 2241 Habeas (;orpus


                                 ..    4
  Case 5:03-cr-00084-VAP Document 1811 Filed 09/03/19 Page 5 of 5 Page ID #:5182




                          ~EATIFI~ATE OF SERVICE

     I declare I placed the foregoing habeas
                                             carpus in an enuelape,
first class postage affixed thereto, addressed
                                               to:


Office o€ the Clerk
U.S. District Ca~r~ Central District of California
Roybal Federal Building & U.S. G~u~~house
Courtroom 780 (7th Floor)
255 Tempe Street
Las Angeles, CA 9002




a nd mailed the envelope undex penalty of perjury pursuant to 28 U.S.C.

§ 174b in pro se.




                                                    at            1~9 ~/9
D ate: August~ 2019
                                                  GEORGFy/~1ILLIAMS
                                                  Petitioner in pro se
                                                  U5P Victnrville
                                                  1 .0. Box 39~D0
                                                  '
                                                  Adelanto, CA 92301




                                         5   -
